DETAILED ACTION
The Amendment filed 03/02/22 has been entered.  Claims 1-4 and 7-15 are still pending, with claims 5 and 6 being cancelled.  In light of the substantive claim amendments, revised section 112, 102 and 103 rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 7-8 are rejected because claim 1 defines the step of “transporting a damper unit to the position inside the tower section” twice, or at the very least, this method step is itself comprised of the same method step, which is confusing and unclear.  See claim 1, lines 4, 8.  For example, in claim 2 the limitation refers to “the transporting the damper unit into the tower section,” but it is unclear if this is referring to the macro-step or the micro-step under the same name.  See claim 2, lines 1-2.
Claims 2-4 are further ejected because it recites “a horizontal direction,” but this direction has been previously defined in claim 1, from which this claim depends.  See claim 2, line 3.  This double inclusion is improper and confusing. 
Claims 12-15 are rejected because on two issue with claim 12.  First, claim 12 recites “the horizontal transport direction” but this term lacks sufficient antecedent basis.  See claim 12, line 6.  There is no discussion of a component being transported in a horizontal direction.  Second, the new limitation of claim 12 concerns a method step of rotating the damper unit, but this is an apparatus claim.  It is unclear if this is a recited method of making/assembling the device, but it is not a structural limitation and is not afforded patentable weight. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Zhang
Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 102828922) (cited by Applicant).  Zhang is directed to an erecting device of a wind energy conversion system tower tube damping pendulum.  See Abstract.  Note: this is an “X” reference in the cited ISR. 
Claim 9: Zhang discloses a horizontal transport system (1, 2, 3, 4, 5, 300) for assembling a tower section (100) of a wind turbine tower, wherein the horizontal transport system is configured to be supported at least at one position by the tower section and comprises a movable part (300, 1, 12) configured to support a damper unit (200) and to transport the damper unit in a horizontal direction [Figs. 7-10] from a position adjacent to an end of the tower section to a position at or adjacent to a mounting position of the damper unit inside the tower section [Fig. 8] while the tower section is arranged in a horizontal orientation.  See Figs. 7-10. 
Zhang further discloses the newly added limitation that the movable part (1, 12) is configured to allow the damper unit to rotate within the tower section.  See Fig. 10 (plurality of balls 12 “allow” rotation). 
Claim 10: Zhang discloses that the horizontal transport system comprises a rail (1), wherein the movable part is a trolley (300, 4, 5, 12) that is configured to run on the rail, wherein the rail is a bottom rail disposed in a lower part of the tower section when the tower section is in the horizontal orientation [see Fig. 8], and wherein the trolley is configured to carry the damper unit and is further configured such that the damper unit is placeable on top of the trolley.  See Figs. 7, 8. 
Claim 11: Zhang discloses that the horizontal transport system comprises a rail (1), wherein the movable part is a trolley (300, 4, 5, 12) that is configured to run on the rail, wherein the rail is a beam disposed in an upper part of the tower section when the tower section is in the horizontal orientation, and wherein the trolley is configured such that the damper unit is suspendable from the trolley.  See Figs. 7, 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tobinaga in view of Zhang
Claims 1-4, 7, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobinaga et al. (U.S. Patent Pub. No. 2017/0138351) (cited by Applicant) in view of Zhang.  Tobinaga is directed to an offshore wind turbine and method for constructing an offshore wind turbine.  See Abstract.  Note: this is a “Y” reference in the cited ISR.
Claim 1: Tobinaga discloses a method of assembling a tower section (71) of a wind turbine tower [Figs. 6, 7], comprising: arranging the tower section of the wind turbine tower in a horizontal orientation [Fig. 4]; transporting a unit (64) to a position inside the tower [Figs. 6, 7], wherein the transporting the damper comprises: orienting the unit such that a longitudinal direction of the damper unit is substantially parallel to a transport direction, transporting the damper unit along the transport direction to the position inside the tower section, and rotating the damper unit while the damper unit is located inside the tower section such that the longitudinal direction is substantially perpendicular to the transport direction; and mounting the unit to the tower section.  See Figs. 6, 7.
Tobinaga discloses all the limitations of this claim except: (1) the unit being a “damper unit” and (2) the transport direction being “horizontal.”  First, Tobinaga’s unit is described as an “electrical product.”  Zhang discloses the use of damper units inside the tower section of a wind turbine in order to damp motions of the wind turbine tower.  See Fig. 1; Abstract.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use damper units in Tobinaga because it is well-known in the art that wind turbines experience vibratory forces and the need for damper units is critical to proper functionality and longevity. 
Second, Zhang discloses inserting the damper unit into the tower section of a wind turbine in a horizontal transport direction.  See Figs. 1, 7-10.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to do this in Tobinaga because it already contemplates insertion of a component and rotating it within the tower section while the tower section is in a horizontal state.  See Fig. 4.  This is merely an alternate means/order to install components, effectively achieving the same result of inserting components into the tower section. 
Claim 2: Zhang discloses that the transporting the damper unit into the tower section comprises employing a horizontal transport system (1, 2, 3, 4, 5, 300) to transport the damper unit in a horizontal direction to the position inside the tower section, wherein the horizontal transport system is supported at least at one position by the tower section.  See Fig. 8. 
Claim 3: Zhang discloses that the horizontal transport system is on one side supported by the tower section and is on an opposite side supported outside the tower section, further wherein the mounting the damper unit in the tower section comprises transporting the damper unit from a position outside the tower section [Fig. 7] to the position inside the tower section [Fig. 8] using the horizontal transport system.  See Figs. 7, 8. 
Claim 4: Zhang discloses that the horizontal transport system comprises a trolley (1, 2, 3, 300), and the mounting the damper unit in the tower section comprises supporting the damper unit by the trolley and moving the trolley to transport the damper unit in the horizontal direction to the position.  See Figs. 7, 8. 
Claim 7: Tobinaga discloses that the transporting the damper unit to the position inside the tower section comprises transporting the damper unit to the position inside the tower section that is spaced from either end of the tower section.  See Fig. 7.  However, Tobinaga does not disclose the specific numeric value of 4 meters of spacing.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to provide at least 4 meters of spacing to ensure adequate space for the rails (1) and cushions (3) located radially between the damper unit (200) and the tower (100).  The specific number is merely a design choice, based on the size of the horizontal transport system and the size of the wind turbine. 
Claim 8: Tobinaga further discloses that prior to the transporting the damper unit to the position inside the tower section, installing a ladder module (30, 60) in the tower section.  See Figs. 2, 6. 
Claim 12: Tobinaga discloses a tower section (71) of a wind turbine tower of a wind turbine [Figs. 6, 7], comprising: a unit (64), the unit being mounted in the tower section at a mounting position, wherein the unit is rotated inside the wind turbine tower such that a longitudinal direction of the damper unit is substantially perpendicular to a transport direction.  See Figs. 6, 7.  Note the 112 rejection regarding “the horizontal transport direction.”
Tobinaga discloses all the limitations of this claim except: (1) the unit being a “damper unit” and (2) the specific spacing of 4 meters.  Tobinaga’s unit is described as an “electrical product.”  Zhang discloses the use of damper units inside the tower section of a wind turbine in order to damp motions of the wind turbine tower.  See Fig. 1; Abstract.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use damper units in Tobinaga because it is well-known in the art that wind turbines experience vibratory forces and the need for damper units is critical to proper functionality and longevity. 
Second, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to provide at least 4 meters of spacing to ensure adequate space for the rails (1) and cushions (3) located radially between the damper unit (200) and the tower (100).  The specific number is merely a design choice, based on the size of the horizontal transport system and the size of the wind turbine.
Claim 13: Tobinaga discloses that the unit has a longitudinal extension that extends in a cross sectional plane of the tower section, further wherein the longitudinal extension is at least 70%, of an inner diameter of the tower section at the mounting position.  See Fig. 8. 
Claim 14: Tobinaga discloses that the damper unit is shaped such that a circle segment corresponding to at least a quarter of an inner cross sectional area of the tower section at the mounting position is not occupied by the damper unit.  See Fig. 8. 
Claim 15: Tobinaga discloses that the damper unit comprises a first damper element and a second damper element and being mounted laterally next to each other in a frame such that a height axes of the first damper element and the second damper element is substantially parallel to a longitudinal axis) of the tower section.  See Fig. 8.  The specific shape is a design choice and the use of a cylinder would be obvious to one skilled in the art given that tower sections of wind turbines are usually cylindrical themselves. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 8 and 12-15 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, the indefiniteness discussed with regard to the claims in the new 112 rejections permit a broad application of the references. 
Applicant's arguments filed 03/02/22 with regard to claims 9-11 have been fully considered but they are not persuasive.  The newly added limitation concerning the movable part being “configured to allow the damper unit to rotate within the tower section” is properly disclosed in Zhang since it uses a plurality of balls 12 in the rails 1, which “allow” at least some rotation. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 8, 2022